Plaintiff in error, P.P. Dismukes, was informed against for the murder of one Orpheus Varner, alleged *Page 383 
to have been committed in LeFlore county on or about the 26th day of December, 1920. The trial jury found him guilty of manslaughter in the first degree and assessed his punishment at imprisonment in the penitentiary for the term of 10 years. From the judgment rendered in accordance with the verdict on the 6th day of September, 1921, an appeal was taken by filing in this court on February 23, 1922, a petition in error with case-made.
The Attorney General has filed a motion to dismiss the appeal on the ground that plaintiff in error, on August 31, 1923, accepted and is now enjoying the privilege of a pardon.
By numerous decisions of this court it is held that, when an appeal from a judgment of conviction is pending in this court, and the plaintiff in error applies for a pardon, and the same is granted, and the fact that a pardon has been granted is brought to the attention of this court, the appeal will be dismissed as having been abandoned. Cameron v. State, 15 Okla. Crim. 398,177 P. 118; Noret v. State, 15 Okla. Crim. 574, 179 P. 617; Ballew v. State, 15 Okla. Crim. 646, 179 P. 945.
It is therefore considered, adjudged, and ordered that this appeal be, and the same is hereby dismissed, and the cause remanded to the trial court.
MATSON, P.J., and BESSEY, J., concur.